Citation Nr: 1440109	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-40 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 1, 2011 and in excess of 70 percent from March 1, 2011.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A July 2009 decision continued a previously assigned, 30 percent rating for PTSD; a September 2010 rating decision increased the assigned rating for PTSD to 50 percent, effective March 18, 2009.    

A June 2014 RO decision increased the assigned rating for PTSD to 70 percent, effective March 1, 2011; the decision also granted a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, effective March 1, 2011.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for PTSD on a schedular basis prior to and from March 1, 2011 remains in appellate status.  

In June 2013, the Veteran testified at a hearing before RO personnel; a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that additional development is required before deciding the claim on appeal.  Specifically, notations regarding Social Security appear among the Veteran's private psychiatric treatment records in the context of updates he provided to his psychiatrist regarding his appeal for higher VA compensation for his PTSD disability.  In addition, in June 2013 the Veteran testified that he was "put on Social Security" around 2004, approximately four years after he last worked.  Finally, in a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in June 2013, the Veteran indicated that he last worked in June 2000 as a utility service tester and that he left his job because of his PTSD disability. 

It appears from the Veteran's statements that he may be receiving disability benefits from the Social Security Administration (SSA).  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

The AOJ also should obtain any relevant, ongoing VA treatment records dated from December 2013 to the present from the St. Louis VA Medical Center (VAMC) and related clinics.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

After the outstanding treatment and SSA records are obtained, the AOJ should review the entire claims file to determine whether any additional development is required, including any necessary VA examination, before readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

2.  Obtain any relevant, ongoing VA treatment records dated since December 2013 to the present from the St. Louis, Missouri VAMC and related clinics.

3.  After the outstanding treatment and SSA records are obtained, the AOJ should review the record to determine whether any further development is warranted, to include obtaining any VA examination.

4.  After completion of the above action, the AOJ should readjudicate the claim on appeal.  If the benefit sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

